The plaintiff in error, hereinafter called defendant, was convicted in the district court of Greer county of the crime of grand larceny, and his punishment fixed at confinement in the penitentiary for a term of one year.
The evidence of the state was that the defendant and one L.A. Duffer, who was jointly charged with him, stole two bales of cotton from the Willow Gin Company and A.K. Key, the manager, and sold them to the compress at Mangum. The defendant did not take the witness stand and offered no evidence in his behalf.
Defendant contends that the trial court erred in overruling his demurrer to the evidence of the state, for the reason that the same was insufficient to support the verdict of the jury. All of the facts and circumstances in evidence in the case point unerringly to the defendant *Page 439 
as one of the thieves, and are sufficient to support the verdict of the jury.
For the reasons stated, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.